Citation Nr: 0215142	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  94-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a forehead 
injury.

(The issue of entitlement to service connection for back 
disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1946 to 
March 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In June 1996, the Board issued a decision denying the 
veteran's claims for service connection for back disability 
and for residuals of a forehead injury.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals before March 1, 1999, hereinafter Court).  While the 
case was pending before the Court, the veteran, through his 
representative, submitted a Motion for Reconsideration of the 
June 1996 Board decision, which was denied by the Vice 
Chairman of the Board in January 1999.  Thereafter, the 
Court, in a November 1999 decision, affirmed the Board's June 
1996 decision with respect to the denial of service 
connection for back disability and noted that the veteran had 
abandoned his claim for service connection for residuals of a 
forehead injury.  The veteran appealed the Court's decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In January 2001, acting on an unopposed 
motion by VA to remand the case, the Federal Circuit remanded 
the case to the Court.  Later in January 2001, the Court 
withdrew its November 1999 decision, vacated the Board's June 
1996 decision and remanded the case.

The Board notes that, following the Court's November 1999 
decision affirming the June 1996 Board decision, the veteran 
perfected an appeal with respect to a July 2000 rating 
decision which reopened and denied his claim for service 
connection for back disability.  In light of the Court's 
January 2001 order withdrawing its November 1999 decision and 
vacating the Board's June 1996 decision, the veteran's appeal 
with respect to whether new and material evidence has been 
submitted to reopen a claim for service connection for back 
disability is moot.  Barnette v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The Board notes that the veteran testified before a hearing 
officer at the RO in May 1993.  A transcript of that hearing 
has been associated with the record.

When the veteran's case was before the Board in June 2001, it 
was remanded for additional development.  It was returned to 
the Board for further appellate action in October 2002.

The Board is undertaking additional development on the issue 
of entitlement to service connection for back disability 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the additional development is completed, the Board will 
provide any notice of the development required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran sustained a forehead injury resulting in a 
scar while he was on active duty.



CONCLUSION OF LAW

The veteran has a scar due to a forehead injury incurred 
during active duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran claims that he sustained an injury to his 
forehead while serving aboard the USS Missouri in 1946.  His 
records indicate that he did serve aboard the USS Missouri, 
and evidence submitted by his representative reveals that the 
Missouri was involved in a friendly fire incident in December 
1946.  The veteran contends that his forehead injury was 
incurred as a result of the friendly fire incident.

The veteran's service medical records contain no diagnosis or 
complaint pertaining to an injury to his forehead.  However, 
on discharge examination an abnormality was noted on the left 
side of the veteran's forehead.

A VA skin examination was conducted in March 2002.  The 
veteran reported that he received a laceration on his 
forehead when a shell hit his ship and he fell to the floor.  
He stated that the skin above his left eyebrow was split open 
and that it was treated with bandages.  He denied any present 
problems with the scar.  Physical examination disclosed a one 
by four centimeter horizontal scar parallel to the left 
eyebrow medially.  No other pertinent abnormality was found.  
The diagnosis was residual scar from a superficial laceration 
of the skin on the forehead, related to service by history. 

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
decision that the VCAA and the implementing regulations are 
applicable to the issue on appeal. 

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As explained below, no additional information or evidence is 
needed to substantiate the claim decided herein.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b)(West Supp. 2002); 38 C.F.R. § 3.102 
(2001).

As noted above, the veteran's service medical records show 
that an abnormality was noted on the veteran's forehead at 
discharge.  The veteran has consistently contended that he 
sustained an injury to his forehead during his active 
service.  A VA examination found a scar above the veteran's 
left eyebrow, and the examiner related that scar to the 
veteran's service.  Resolving all reasonable doubt in the 
veteran's favor, the Board finds that the scar on the 
veteran's forehead is due to injury incurred during his 
active military service.


ORDER

Entitlement to service connection for a forehead scar is 
granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

